Citation Nr: 0805872	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial rating for service-connected 
multiple sclerosis (MS), currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in November 2004, the statement of 
the case was issued in March 2006, and a substantive appeal 
was received in April 2006.  The veteran testified at a Board 
hearing in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the January 2008 Board hearing that 
she has blurry vision in her left eye and is receiving 
ongoing treatment from an ophthalmologist for this vision 
problem.  The veteran suggests that her vision problems may 
be related to her service-connected MS.  See also, 38 C.F.R. 
§ 4.124a (2007).  The Board believes that an attempt to 
obtain pertinent treatment records from the ophthalmologist 
should be made. 

Additionally, although the veteran underwent a VA examination 
for rating purposes in April 2007, in view of the veteran's 
testimony regarding MS symptomatology and the fact that the 
case must be returned to obtain medical records documenting 
treatment for vision problems, the Board believes it 
appropriate to direct another MS examination to ensure that 
the current severity of all MS symptoms is documented. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate her claim, but she 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
for the award of benefits will be assigned if increased 
rating is awarded, and also include an explanation as to the 
type of evidence that is needed to establish an effective 
date. 

Furthermore, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA notice letter 
should also be in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  

2.  Based on the veteran's testimony from 
the January 2008 Board hearing, the 
RO/AMC should obtain any pertinent 
treatment records from the 
ophthalmologist currently treating the 
veteran.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
comprehensive VA examination(s) to 
ascertain the current severity of all 
manifestations of her service-connected 
MS.  It is imperative that the claims 
file be made available to the examiner(s) 
for review.  As MS symptomatology should 
be clearly reported to allow for 
application of VA rating criteria. 

4.  The RO/AMC should then review the 
claims file and determine if an increased 
initial rating for MS is warranted.  
Unless the full benefit sought is 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



 
